Exhibit 10.1
(TRICO MARINE GROUP LOGO) [h78186h7818600.gif]
AMENDED CONSENT SOLICITATION STATEMENT
$400,000,000
TRICO SHIPPING AS
Solicitation of Consents and Waivers in Respect of all
Outstanding 11 ⅞% Senior Secured Notes Due 2014
(CUSIP Nos. 89612BAA6 and R92856AA2)
     Subject to the terms set forth in this consent solicitation statement, we
are soliciting consents from the Holders of our outstanding 11 ⅞% Senior Secured
Notes due 2014, which we refer to as the “Notes,” to (i) modify and/or waive
certain provisions contained in the indenture pursuant to which the Notes were
issued, dated as of October 30, 2009, among us, as issuer, the guarantors
identified therein and Deutsche Bank National Trust Company (as successor
trustee to Wells Fargo Bank, N.A.), as trustee thereunder (the “Trustee”) (as
amended by the First Supplemental Indenture, dated as of June 25, 2010 and the
Second Supplemental Indenture, dated as of September 21, 2010, referred to
hereafter as the “Indenture”), and (ii) make certain other amendments,
supplements and waivers to any of the covenants and related definitions in the
Indenture or in other related agreements and documents reasonably necessary or
appropriate to implement the foregoing. The term “Holders” means those holders
of record at the close of business on November 24, 2010, which we refer to as
the “Record Date,” as reflected in the records of the Trustee.
     By consenting to the Proposed Amendment (as defined under the heading “The
Consent Solicitation–Proposed Amendment” herein), the Holders are also agreeing
to waive any objections, claims and causes of action with respect to the
Proposed Amendment and the implementation thereof, including any future defaults
under the Indenture with respect to the provisions that would be modified if the
Requisite Consents (defined below) are obtained; and each consenting Holder
hereby irrevocably waives application of such provisions as to the Notes to
which its consent relates, whether or not the Requisite Consents are obtained
(the “Proposed Waiver”).
     This solicitation is being made upon the terms set forth in this consent
solicitation statement and the accompanying letter of consent. Approval of the
Proposed Amendment requires the consent of the Holders (as of the Record Date)
of all the outstanding Notes as of the Record Date (such consents are referred
to as the “Requisite Consents”).
     We will not pay any fee to Holders of Notes for delivering their consents
to the Proposed Amendment. The consent solicitation will expire at 5:00 p.m.,
Eastern Time, on December 8, 2010 (the “Expiration Date”).
     At any time following receipt of the Requisite Consents (which have not
been revoked), and in compliance with the conditions contained in the Indenture,
we and the Trustee intend to execute a supplemental indenture (the “Third
Supplemental Indenture”) implementing the Proposed Amendment, unless we have
terminated this solicitation for any reason. Notwithstanding anything to the
contrary contained herein, the Third Supplemental Indenture
(TRICO MARINE SERVICES, INC.) [h78186h7818601.gif]

 



--------------------------------------------------------------------------------



 



(TRICO MARINE GROUP LOGO) [h78186h7818600.gif]
will not become operative by its terms unless and until (i) we obtain waivers,
consents or amendments from the lenders under the Working Capital Facility and
the Priority Credit Facility (as defined herein) such that none of the sale of
the Trico Star and Trico Sabre and the application of the proceeds thereof as
contemplated herein shall constitute a default thereunder, (ii) all conditions
to the consent solicitation have been satisfied or waived, and (iii) if
applicable, approval of the execution by Trico Marine Services, Inc., Trico
Holdco LLC and Trico Marine Cayman, L.P. of the Third Supplemental Indenture,
the proposed amendment to the Working Capital Facility and any related documents
has been received from the United States Bankruptcy Court for the District of
Delaware in the proceedings styled In re: Trico Marine Services, Inc., et al.,
No. 10-12653. We will make a public announcement of the effectiveness of the
Proposed Amendment at or prior to 9:00 a.m., EST, on the next business day after
such conditions are met.
     Notwithstanding anything to the contrary set forth in this consent
solicitation statement, and subject to any limitations and restrictions set
forth in the Restructuring Support Agreement (defined under the heading “The
Consent Solicitation—Background” below), we reserve the right at any time prior
to the effectiveness of the Third Supplemental Indenture to (i) terminate the
solicitation for any reason, (ii) amend the terms of the solicitation including,
without limitation, to reduce the amount of the Requisite Consents, with respect
to all or a portion of the provisions to be amended by the Proposed Amendment or
(iii) instead of implementing the Third Supplemental Indenture, give effect to
the Proposed Waiver, whether or not the Requisite Consents are obtained.
Solicitation Agent
Evercore Partners
55 East 52nd Street
New York, New York 10055
(212) 822-7584
November 24, 2010
(TRICO MARINE SERVICES, INC.) [h78186h7818601.gif]

2



--------------------------------------------------------------------------------



 



(TRICO MARINE GROUP LOGO) [h78186h7818600.gif]
ABOUT THIS CONSENT SOLICITATION STATEMENT
     You should read and carefully consider the information contained herein
before deciding whether to give your consent to the Proposed Amendment by
properly completing, executing and delivering the accompanying letter of consent
in accordance with the instructions set forth herein and therein.
     Only Holders of the Notes as of the Record Date are eligible to consent to
the Proposed Amendment. Any beneficial owner of Notes who is not a Holder of
such Notes must arrange with the person who is the Holder or such Holder’s
assignee or nominee to execute and deliver a letter of consent on behalf of such
beneficial owner. For purposes of this solicitation, The Depository Trust
Company (“DTC”) has authorized DTC participants (“Participants”) set forth in
the position listing of DTC as of the Record Date to execute letters of consent
as if they were the Holders of the Notes held of record in the name of DTC or in
the name of its nominee. Accordingly, for purposes of the solicitation, the term
“Holder” shall be deemed to include such Participants.
     Holders who wish to consent must deliver their properly completed and
executed letter of consent to Deutsche Bank National Trust Company, as
tabulation agent (the “Tabulation Agent”), at the address set forth on the back
cover of this consent solicitation statement in accordance with the instructions
set forth herein and in the letter of consent. Consents should not be delivered
to us or the Trustee. However, we reserve the right to accept any consent
received by us or the Trustee. Under no circumstances should any person tender
or deliver Notes to us, the Trustee, the Tabulation Agent or any other party at
any time.
     Recipients of this consent solicitation statement and the accompanying
materials should not construe the contents hereof or thereof as legal, business
or tax advice. Each recipient should consult its own attorney, business advisor
and tax advisor as to legal, business, tax and related matters concerning the
solicitation.
     Please handle this matter through your bank or broker. Questions concerning
the terms of the solicitation should be directed to Evercore Partners
(“Evercore”), as solicitation agent (the “Solicitation Agent”), at the telephone
number set forth on the back cover of this consent solicitation statement.
Requests for assistance in completing and delivering a letter of consent or
requests for additional copies of this consent solicitation statement, the
letter of consent or other related documents should be directed to Deutsche Bank
National Trust Company, as the information agent (the “Information Agent”) and
Tabulation Agent, at the addresses or telephone numbers set forth on the back
cover of this consent solicitation statement.
     No person has been authorized to give any information or make any
representations other than those contained or incorporated by reference in this
consent solicitation statement and, if given or made, such information or
representations must not be relied upon as having been authorized by us, the
Trustee, the Tabulation Agent, the Information Agent, the Solicitation Agent or
any other person related thereto.
(TRICO MARINE SERVICES, INC.) [h78186h7818601.gif]

3



--------------------------------------------------------------------------------



 



(TRICO MARINE GROUP LOGO) [h78186h7818600.gif]
     The statements made in this consent solicitation statement are made as of
the date of this consent solicitation statement, and delivery of this consent
solicitation statement or the accompanying materials at any time does not imply
that the information herein or therein is correct as of any subsequent date. The
information provided in this consent solicitation statement is based upon
information provided solely by us. The Information Agent and the Solicitation
Agent have not independently verified and do not make any representation or
warranty, express or implied, or assume any responsibility, as to the accuracy
or adequacy of the information contained or incorporated herein.
     The solicitation is not being made to, and a letter of consent form will
not be accepted from or on behalf of, a Holder in any jurisdiction in which the
making of the solicitation or the acceptance thereof would not be in compliance
with the laws of such jurisdiction. We may in our discretion, however, take such
action as we may deem necessary to lawfully make the solicitation in any such
jurisdiction and to extend the solicitation to any Holder in such jurisdiction.
In any jurisdiction in which the securities laws or blue sky laws require the
solicitation to be made by a licensed broker or dealer, the solicitation will be
deemed to be made on behalf of us by one or more registered brokers or dealers
that are licensed under the laws of such jurisdiction.
     Neither the United States Securities and Exchange Commission, any other
securities commission nor any other regulatory authority or court has approved
or disapproved the solicitation or this Consent Solicitation Statement nor have
any of the foregoing authorities passed upon or endorsed this solicitation or
this Consent Solicitation Statement. Any representation to the contrary is a
criminal offense.
     In this consent solicitation statement, unless otherwise specified,
“Trico,” the “Company,” “we,” “us” and “our” refer to Trico Shipping AS, its
consolidated subsidiaries and their predecessors.
     Capitalized terms used in this consent solicitation statement that are not
otherwise defined have the meanings set forth in the Indenture or the first or
second supplemental indenture.
(TRICO MARINE SERVICES, INC.) [h78186h7818601.gif]

4



--------------------------------------------------------------------------------



 



(TRICO MARINE GROUP LOGO) [h78186h7818600.gif]
THE CONSENT SOLICITATION
General
     Approval of the Proposed Amendment requires the consent of all the Holders
of the outstanding Notes as of the Record Date, or the Requisite Consents.
     The delivery of a consent will not affect a Holder’s right to sell or
transfer any Notes, and a sale or transfer of any Notes after the Record Date
will not have the effect of revoking any consent properly given by the Holder of
such Notes. Therefore, each properly executed and delivered consent that is not
revoked will be counted notwithstanding any subsequent sale or transfer of any
Notes to which such consent relates. Failure to deliver a letter of consent will
have the same effect as if a Holder had chosen not to give its consent to the
Proposed Amendment.
Background
     Trico Holdco LLC, a Delaware limited liability company (“Holdco”), is a
direct wholly-owned subsidiary of Trico Marine Services, Inc., a Delaware
corporation (the “Parent”), and the general partner of Trico Marine Cayman,
L.P., a Cayman Islands limited partnership (“Trico Cayman” and together with
Holdco and the Parent, the “Parent Entities”). The Parent is the sole limited
partner of Trico Cayman. Trico Supply AS, a Norwegian limited company (“Trico
Supply”), is a direct wholly-owned subsidiary of Trico Cayman, and directly owns
all of the equity interests in the Company. The Company is the issuer of the
Notes and each of the Parent, Holdco, Trico Cayman and Trico Supply are
guarantors of the Notes.
     On November 10, 2010, Trico Subsea Holding AS, a Norwegian limited company
and a wholly-owned subsidiary of the Company (“Trico Subsea”), as seller, and
Lewek Shipping Pte. Ltd., as buyer (“Lewek Shipping”), entered into that certain
memorandum of agreement (the “Memorandum of Agreement”) under which Trico Subsea
agreed to sell the Trico Sabre and Trico Star vessels en bloc to Lewek Shipping
Pte. Ltd., or its nominee, for $52,300,000.00 (the “Purchase Price”), free of
all charters, encumbrances, mortgages, and maritime liens or any other debts
whatsoever, on an “as is, where-is” basis (the “Sale”). The Trico Sabre and
Trico Star are both multi-purpose platform supply vessels that were built in
2009 and 2010, respectively, at the Tebma Shipyards Limited.
     Under the Memorandum of Agreement, final payment of the Purchase Price is
due upon delivery of the vessels. The vessels have been inspected and accepted
by Lewek Shipping, and the expected time of delivery is on or prior to
November 30, 2010. The cancellation date under the Memorandum of Agreement is
December 1, 2010.
     Prior to acceptance of the offer from Lewek Shipping for the Trico Sabre
and Trico Star vessels, Trico Subsea received multiple offers for the vessels,
each less than Lewek Shipping’s offer. In order to procure the highest and best
offer for the vessels, Trico Subsea, by letter, sought the final and best bids
of each entity who previously expressed an interest in purchasing the vessels.
The offer from Lewek Shipping was received as a part of these efforts and was
the highest and best offer received.
(TRICO MARINE SERVICES, INC.) [h78186h7818601.gif]

5



--------------------------------------------------------------------------------



 



(TRICO MARINE GROUP LOGO) [h78186h7818600.gif]
     In the event that cancellation of the Memorandum of Agreement occurs, Trico
Subsea desires to find another buyer or buyers for the Trico Sabre and Trico
Star vessels and close such transaction provided that the sale price is not less
than 95% of the Purchase Price if sold en bloc or $25,000,000 per vessel if sold
individually (each, an “Alternative Sale”).
     The net proceeds of the sale of Trico Sabre and Trico Star will be applied
as follows: (i) $20,000,000 will be retained by the Company for working capital
purposes or to repay indebtedness under the Priority Credit Agreement or the
Working Capital Facility or redeem additional Notes on the terms set out in
clause (b) below and (ii) (a) 8.36% of the remaining net proceeds will be used
to repay indebtedness (including accrued interest thereon) and/or cash
collateralize letters of credit under the Working Capital Facility, and
(b) 91.64% of the remaining net proceeds will be used to redeem Notes at 100% of
principal amount and repay accrued interest on the Notes to be redeemed. No
prepayment premium, penalty or make whole will be paid in respect of the Notes
to be redeemed. The Holders hereby waive the minimum 30 day notice requirement
that would otherwise be required for such redemption, including any requirements
under the Indenture and specifically Sections 3.03 and 4.24 thereof. The Company
expects to call the Notes for redemption promptly following closing of the Sale
or the Alternative Sale, as the case may be. The net proceeds of the sale to be
applied to the Notes and the Working Capital Facility will not be sent to the
Collateral Agent (defined herein). Rather, promptly after closing of the sale,
such funds will be wired to the agent under the Working Capital Facility and the
Trustee, as applicable, for distribution to their respective constituents. Net
proceeds of the Sale or an Alternative Sale that are to be paid to the Holders
shall be paid to the Holders of record as of the Record Date.
     Alternatively, so long as, on or before the date of the Sale or Alternative
Sale: (i) the Company has received a commitment for an additional $20,000,000 in
loans under the Priority Credit Agreement on the same terms as the existing
loans thereunder (the “Incremental Priority Loan”); (ii) the Lenders under the
Working Capital Facility shall have consented to the Incremental Priority Loan
and to the amendments to the Collateral Agency and Intercreditor Agreement and
the Security Documents required in connection therewith; (iii) all the Holders
of the outstanding Notes as of the Record Date shall have given their consent to
approve the Proposed Amendment and the Proposed Waiver (which shall include
consent to the Incremental Priority Loan and the amendments to the Collateral
Agency and Intercreditor Agreement and the Security Documents required in
connection therewith); and (iv) if required, the execution by Trico Marine
Services, Inc., Trico Holdco LLC and Trico Marine Cayman, L.P. of the amendments
to the Collateral Agency and Intercreditor Agreement and the Security Documents
required in connection with the Incremental Priority Loan and approval of such
execution from the United States Bankruptcy Court for the District of Delaware
in the proceedings styled In re: Trico Marine Services, Inc., et al.,
No. 10-12653 (clauses (i)-(iv), the “Incremental Priority Conditions”); then
(a) 8.36% of the full amount of the net proceeds will be used to repay
indebtedness (including accrued interest thereon) and/or cash collateralize
letters of credit under the Working Capital Facility, and (b) 91.64% of the full
amount of the net proceeds will be used to redeem Notes at 100% of principal
amount and repay accrued interest on the Notes to be redeemed.
     The Proposed Amendment will allow the Company to consummate the sale of the
Trico Sabre and Trico Star pursuant to the Memorandum of Agreement or in an
Alternative Sale
(TRICO MARINE SERVICES, INC.) [h78186h7818601.gif]

6



--------------------------------------------------------------------------------



 



(TRICO MARINE GROUP LOGO) [h78186h7818600.gif]
without complying with the requirements of Section 4.10(1)(a) of the Indenture
that the consideration be the greater of (x) Appraised Value (as defined in the
Indenture) of the vessels as of a date not more than 12 months prior to the date
of the disposition and (y) the Fair Market Value (as defined in the Indenture)
of the vessels. The Proposed Amendment will also allow the Company to apply the
proceeds of the Sale or the Alternative Sale without complying with the
requirements of Section 4.24 of the Indenture relating to the amount of the
redemption price and procedure for redemption of the Notes. In particular, the
Proposed Amendment will permit the Company to redeem Notes out of the net
proceeds of the sale of the Trico Sabre and Trico Star at a redemption price of
100% of principal amount plus accrued and unpaid interest on the Notes to be
redeemed (the “Amended Redemption Price”) rather than the higher redemption
price otherwise payable under Section 4.24 of the Indenture.
     We reserve the right to redeem consenting Notes at the Amended Redemption
Price and non-consenting Notes at the redemption price otherwise payable under
Section 4.24 of the Indenture in connection with the Sale or Alternative Sale.
There is, however, no assurance that we will proceed with the Sale or
Alternative Sale if the Requisite Consents are not obtained. Moreover,
non-consenting holders will be subject to the 30 to 60 day notice requirement
prior to payment, as provided in the Indenture, and there can be no assurance
that such amounts will ever be paid.
     The consummation of the sale of the Trico Sabre and Trico Star and the
proposed application of the new proceeds thereof also requires the consent of
the lenders under:

  •   that certain credit agreement among Trico Cayman, Holdco, the direct and
indirect subsidiaries of the Company, as guarantors, the lenders party thereto
from time to time, and Nordea Bank Finland Plc, New York Branch, as
administrative agent as amended by that certain First Amendment and Waiver to
Credit Agreement, dated as of March 15, 2010, that certain Second Amendment to
Credit Agreement and Forbearance Agreement, dated as of June 17, 2010, that
certain Third Amendment to Credit Agreement and Forbearance Agreement, dated as
of June 29, 2010, that certain Fourth Amendment to Credit Agreement, dated as of
July 23, 2010 and that certain Fifth Amendment to Credit Agreement and
Forbearance Agreement dated as of September 21, 2010 (the “Working Capital
Facility”); and

  •   that certain credit agreement among Trico Supply, the Company, the direct
and indirect subsidiaries of the Company, as guarantors, the lenders party
thereto from time to time, and Cantor Fitzgerald Securities, as administrative
agent as amended by that certain First Amendment to Priority Credit Agreement,
dated as of October 1, 2010, that certain Second Amendment to Priority Credit
Agreement, dated as of October 15, 2010, that certain Third Amendment, Consent
and Waiver to Priority Credit Agreement, dated as of November 12, 2010 (the
“Priority Credit Facility”).

Available Information
     Our principal executive offices are located at 10001 Woodloch Forest Drive,
Suite 610, The Woodlands, Texas 77380. The Parent files annual, quarterly and
current reports and other information electronically with the Securities and
Exchange Commission (the “SEC”). You may
(TRICO MARINE SERVICES, INC.) [h78186h7818601.gif]

7



--------------------------------------------------------------------------------



 



(TRICO MARINE GROUP LOGO) [h78186h7818600.gif]
read and copy any materials the Parent files with the SEC at the SEC’s Public
Reference Room at 100 F. Street, N.E., Washington, DC 20549. You may obtain
information on the operation of the Public Reference Room by calling the SEC at
1-800-SEC-0330. The SEC maintains an internet site (www.sec.gov) that contains
reports, proxy and information statements and other information regarding
issuers that file electronically with the SEC, including our filings.
     Our website address is www.tricomarine.com, where all of the Parent’s
public filings are available, free of charge, through website linkage to the
SEC. We make available free of charge, on or through the Investor Relations
section of our Internet website, access to the Parent’s filings of its Annual
Reports on Form 10-K, Quarterly Reports on Form 10-Q and Current Reports on Form
8-K, and amendments to those reports filed or furnished pursuant to Section
13(a) or 15(d) of the Securities Exchange Act of 1934 with the SEC. Our website
provides a hyperlink to a third party SEC filings website where these reports
may be viewed and printed at no cost as soon as reasonably practicable after the
Parent electronically files such material with, or furnishes it to, the SEC. The
information contained on our website, or any other website, is not, and shall
not be deemed to be, part of or incorporated into this consent solicitation
statement.
     We incorporate by reference in this consent solicitation statement the
documents listed below and any future filings we or the Parent make with the SEC
under Section 13(a), 13(c), 14 or 15(d) of the Securities Exchange Act of 1934,
including any filings after the date of this consent solicitation statement
until the effective time. We are not incorporating by reference any information
furnished under Items 2.02 or 7.01 (or corresponding information furnished under
Item 9.01 or included as an exhibit) in any past or future current report on
Form 8-K that the Parent files with the SEC, unless otherwise specified in such
current report:

  •   The Parent’s Annual Report on Form 10-K (including the portions of the
Parent’s proxy statement for its 2010 annual meeting of stockholders
incorporated by reference therein) for the year ended December 31, 2009;

  •   The Parent’s Quarterly Reports on Form 10-Q for the quarters ended
March 31, 2010 and June 30, 2010; and

  •   The Parent’s Current Reports on Form 8-K filed on January 22, 2010,
February 25, 2010, March 31, 2010, April 22, 2010, April 27, 2010, May 4, 2010,
June 2, 2010, June 14, 2010, June 16, 2010, June 17, 2010, June 21, 2010,
July 1, 2010, July 19, 2010, July 29, 2010, August 10, 2010, August 25, 2010,
August 26, 2010, September 2, 2010, September 13, 2010, September 21, 2010,
October 7, 2010, October 21, 2010, November 2, 2010, November 8, 2010,
November 12, 2010 and November 15, 2010.

     By consenting to the Proposed Amendment, the consenting party expressly
acknowledges and agrees that it has been afforded meaningful opportunity to
review all information, including the Parent’s financial statements, considered
by the consenting party to be necessary to decide whether to grant its consent.
     Any statement contained herein or in a document made available by us will
be deemed to be modified or superseded for purposes of this consent solicitation
statement to the extent that a
(TRICO MARINE SERVICES, INC.) [h78186h7818601.gif]

8



--------------------------------------------------------------------------------



 



(TRICO MARINE GROUP LOGO) [h78186h7818600.gif]
statement contained in any filing with the SEC made by the Parent or document we
subsequently provide or make available modifies or supersedes the previous
statement. Any such statement so modified or superseded will not be deemed,
except as so modified or superseded, to constitute a part of this consent
solicitation statement.
Forward-Looking Statements
     Certain statements in this consent solicitation statement that are not
historical fact may be “forward-looking statements.” Actual events may differ
materially from those projected in any forward-looking statement. There are a
number of important factors involving risks and uncertainties beyond our control
that could cause actual events to differ materially from those expressed or
implied by such forward-looking statements. A description of risks and
uncertainties relating to the Parent and its industry and other factors, which
could affect the Parent’s and our results of operations or financial condition,
are included in the Parent’s SEC filings and below under “Risks.” We undertake
no obligation to publicly update or revise any forward-looking statements to
reflect events or circumstances that may arise after the date of this consent
solicitation statement.
Risks
     Before providing your consent you should carefully consider the risks and
other information that we have included in this consent solicitation statement
or that are included in the documents we have incorporated by reference herein.
There may be additional risks not presently known to us or that we currently
deem immaterial, which are not included or incorporated by reference in this
consent solicitation statement.
     Although we solicited a number of bids for the sale of the Trico Sabre and
Trico Star, we did not undertake a new third party appraisal to value those
vessels.
     We solicited a number of bids for the sale of the Trico Sabre and Trico
Star. See “—Background.” We ultimately entered into the Memorandum of Agreement
with Lewek Shipping, which submitted the highest bid and is unaffiliated with
us. However, we did not undertake a new third party appraisal to value those
vessels, and cannot assure whether the Sale Price is equal to or greater than
the value that any such appraisal may have estimated.
     The effectiveness of the Proposed Amendment is subject to certain
conditions.
     The effectiveness of the Proposed Amendment is subject to the satisfaction
of certain conditions, including the consents of the lenders under the Working
Capital Facility and Priority Credit Facility and, potentially, the approval of
the execution by Parent Entities of the Third Supplemental Indenture and
amendments to the Collateral Agency and Intercreditor Agreement by the United
States Bankruptcy Court. See “—Effectiveness of Proposed Amendment;
Preconditions.” There can be no assurance that such conditions will be met. If
the Preconditions (defined herein) are not met, then the original terms of the
Indenture will remain operative regardless of whether the Third Supplemental
Indenture has been executed by the parties thereto. However, we reserve the
right to give effect to the Proposed Waiver.
(TRICO MARINE SERVICES, INC.) [h78186h7818601.gif]

9



--------------------------------------------------------------------------------



 



(TRICO MARINE GROUP LOGO) [h78186h7818600.gif]
     You should consider the United Stated federal income tax consequences of
delivering a consent.
     The United States federal income tax consequences to Holders of Notes of
the adoption of the Proposed Amendment are not entirely clear. See “Certain U.S.
Federal Income Tax Considerations.” Holders are strongly encouraged to consult
their own tax advisors concerning the application of U.S. federal income, gift
and estate, U.S. state and local, non-U.S. and other tax consequences of
participating in the consent solicitation.
Credit Parties and Affiliates in Bankruptcy
     Trico Marine Services, Inc., Trico Marine Assets, Inc., Trico Marine
Operators, Inc. Trico Marine International, Inc., Trico Holdco LLC and Trico
Marine Cayman, L.P. have filed petitions for reorganization under Chapter 11
with the United States Bankruptcy Court for the District of Delaware on
August 25, 2010.
Record Date
     The Record Date for the determination of holders entitled to give consents
pursuant to the solicitation is 5:00 p.m., EST, on November 24, 2010. This
consent solicitation statement and the letter of consent, which we refer to
collectively as “Solicitation Materials,” are being sent to all Holders of
record on the Record Date. Such date has been fixed as the date for the
determination of Holders entitled to deliver a consent. We reserve the right to
establish, from time to time, but in all cases prior to receipt of the Requisite
Consents, any new date as such Record Date with respect to the Notes and,
thereupon, any such new date will be deemed to be the Record Date for purposes
of the solicitation for the Notes.
The Proposed Amendment
     Consenting to the Proposed Amendment (defined below) authorizes (i) the
execution of the Third Supplemental Indenture, which will, among other things,
notwithstanding the terms of the Indenture, permit us to sell the vessels Trico
Star and Trico Sabre en bloc for a sales price of at least $49,685,000 or
individually for a sales price of not less than $25,000,000, (ii) the
application of the proceeds from such disposition or dispositions as follows:
(A) if the Incremental Priority Conditions have not been satisfied then (a)
$20,000,000 will be retained by the Company for working capital purposes or to
repay indebtedness under the Priority Credit Agreement or Working Capital
Facility or redeem additional Notes on the terms set out in clause (b)(II) below
and (b) (I) 8.36% of the remaining net proceeds will be used to repay
indebtedness (including accrued interest) and/or cash collateralize letters of
credit under the Working Capital Facility, and (II) 91.64% of the remaining net
proceeds will be used to redeem Notes at 100% of principal amount and repay
accrued interest on the Notes to be redeemed and (B) if the Incremental Priority
Conditions have been satisfied then (a) 8.36% of the full amount of the net
proceeds will be used to repay indebtedness (including accrued interest thereon)
and/or cash collateralize letters of credit under the Working Capital Facility,
and (b) 91.64% of the full amount of the net proceeds will be used to redeem
Notes at 100% of principal amount and repay accrued interest on the Notes to be
redeemed, (iii) the release of the liens on the Trico Sabre and Trico Star by
Wilmington Trust FSB, as collateral agent (the “Collateral Agent”), in
connection
(TRICO MARINE SERVICES, INC.) [h78186h7818601.gif]

10



--------------------------------------------------------------------------------



 



(TRICO MARINE GROUP LOGO) [h78186h7818600.gif]
with such disposition or dispositions and all actions by the Trustee and the
Collateral Agent for the purpose of effecting the same and (iv) the execution of
any amendments to the Amended and Restated Collateral Agency and Intercreditor
Agreement, dated September 21, 2010, among the Company, the guarantors
identified therein, the Collateral Agent, the Trustee, Cantor Fitzgerald
Securities and Nordea Bank Finland, Plc, New York Branch (the “Intercreditor
Agreement”) and any other documents relating to the foregoing.
     The Third Supplemental Indenture will, among other things, amend the
Indenture as follows (the amendment described below and more specifically set
forth in the Third Supplemental Indenture is the “Proposed Amendment”:

  •   Various provisions of the Indenture will be amended or superseded such
that the Trico Star and Trico Sabre will be permitted to be sold en bloc for
sales price of at least $49,685,000 or individually for a sales price of not
less than $25,000,000.

  •   Various provisions of the Indenture will be amended or superseded to allow
for the application of the proceeds of the disposition of the Trico Star and
Trico Sabre as follows: (A) if the Incremental Priority Conditions have not been
satisfied then (i) $20,000,000 will be retained by the Company for working
capital purposes or to repay indebtedness under the Priority Credit Agreement or
Working Capital Facility or redeem additional Notes on the terms set out in
clause (ii)(b) below and (ii) (a) 8.36% of the remaining net proceeds will be
used to repay indebtedness (including accrued interest) and/or cash
collateralize letters of credit under the Working Capital Facility, and (b)
91.64% of the remaining net proceeds will be used to redeem Notes at 100% of
principal amount and repay accrued interest on the Notes to be redeemed and
(B) if the Incremental Priority Conditions have been satisfied then (i) 8.36% of
the full amount of the net proceeds will be used to repay indebtedness
(including accrued interest thereon) and/or cash collateralize letters of credit
under the Working Capital Facility, and (ii) 91.64% of the full amount of the
net proceeds will be used to redeem Notes at 100% of principal amount and repay
accrued interest on the Notes to be redeemed. The Trustee will be directed to
cause the Collateral Agent to enter into such amendments to the Intercreditor
Agreement and the other transaction documents as are necessary to effectuate
such application (including all amendments required in connection with the
Incremental Priority Loan).

     Any description of the Proposed Amendment to the Indenture contained herein
is qualified in its entirety by reference to the full and complete provisions
contained in the Third Supplemental Indenture.
Waiver
     By consenting to the Proposed Amendment, the Holders are agreeing, as
against any of us, the Information Agent, the Tabulation Agent, the Solicitation
Agent, the Trustee or the Collateral Agent and their respective officers,
employees, attorneys, advisors, directors and affiliates, to waive any
objections, claims and causes of action with respect to the Proposed Amendment
and the implementation thereof, including any future defaults under the Third
Supplemental Indenture and the other transaction documents with respect to the
covenants and
(TRICO MARINE SERVICES, INC.) [h78186h7818601.gif]

11



--------------------------------------------------------------------------------



 



(TRICO MARINE GROUP LOGO) [h78186h7818600.gif]
provisions that would or could be modified if the Requisite Consents are
obtained and the transaction documents become operative; and each consenting
Holder hereby irrevocably waives application of such provisions as to the Notes
to which its consent relates, as set forth in the Proposed Waiver, whether or
not the Requisite Consents are obtained. We reserve the right, instead of
implementing the Third Supplemental Indenture, to give effect to the Proposed
Waiver, whether or not the Requisite Consents are obtained.
How to Consent
     Holders who wish to consent to the Proposed Amendment should deliver, and
not revoke, one or more properly completed letters of consent signed by or on
behalf of such Holder by registered mail, hand delivery, overnight courier or by
facsimile or electronic transmission to the Tabulation Agent at its address or
facsimile number set forth on the back cover of the consent solicitation
statement in accordance with the instructions contained in the Solicitation
Materials. We shall have the absolute right in our sole discretion to determine
whether any purported consent satisfies the requirements of the solicitation and
the Indenture, and any such determination shall be final and binding on the
Holder who delivered such consent or purported consent.
     The letter of consent must be executed in exactly the same manner as the
name of the Holder appears on the Notes.
     Consents will be accepted from Holders and any other person who has
obtained a proxy in a form reasonably acceptable to us that authorizes such
other person (or person claiming title by or through such other person) to
deliver a consent with respect to any Notes on behalf of such Holder. For
purposes of the solicitation, DTC has authorized the direct participants in DTC
set forth in the position listing of DTC as of the Record Date to execute the
letter of consent as if they were Holders of the Notes held of record in the
name of DTC or its nominee. Accordingly, consents will be accepted from DTC
participants. Any beneficial owner whose Notes are held through a broker,
dealer, commercial bank, trust company or other nominee (individually, a
“Custodian” and collectively, “Custodians”), and who wishes to consent should
contact their Custodian of the Notes promptly and instruct such Custodian to
consent on its behalf. An authorized Participant must execute the letter of
consent exactly as its name appears on DTC’s position listing as of the Record
Date.
     Each letter of consent that is properly completed, signed, delivered to and
received by the Tabulation Agent (and accepted by us as such and not revoked),
will be given effect in accordance with the specifications thereof. A letter of
consent should not be delivered to us or the Trustee. However, we reserve the
right to accept any consent received by us or the Trustee by any other
reasonable means or in any form that reasonably evidences the giving of a
consent. Under no circumstances should any person tender or deliver Notes to us,
the Trustee, the Tabulation Agent, the Information Agent or the Solicitation
Agent.
     All questions as to the validity, form, eligibility (including time of
receipt) and acceptance of a consent will be resolved by us, in our sole
discretion, which resolution shall be final and binding. We reserve the right to
reject any and all consents not validly given or any consents, our acceptance of
which could, in our opinion or the opinion of our counsel, be
(TRICO MARINE SERVICES, INC.) [h78186h7818601.gif]

12



--------------------------------------------------------------------------------



 



(TRICO MARINE GROUP LOGO) [h78186h7818600.gif]
unlawful. We also reserve the right to waive any defects or irregularities in
the delivery of a consent or modify the conditions to the solicitation. Unless
waived, any defects or irregularities in connection with deliveries of consents
must be cured within such time as we shall determine. None of us, the Trustee,
the Tabulation Agent, the Information Agent, the Solicitation Agent or any other
person shall be under any duty to give notification of defects, irregularities
or waivers with respect to deliveries of consents, nor shall any of them incur
any liability for failure to give such notification.
     If the Notes to which a consent relates are held by two or more joint
Holders, each such Holder must sign the letter of consent. If a signature is by
a trustee, executor, administrator, guardian, attorney-in-fact, officer of a
corporation or other holder acting in a fiduciary or representative capacity,
such person should so indicate when signing and must submit proper evidence
satisfactory to us of such person’s authority so to act. If Notes are held in
different names, a separate letter of consent must be executed covering each
name.
     If a consent relates to fewer than all Notes held of record as of the
Record Date by the Holder providing such consent, such Holder must indicate on
the letter of consent the aggregate dollar amount (in integral multiples of
$1,000) of such Notes to which the consent relates. Unless otherwise indicated,
the consent will be deemed to relate to all Notes held by such Holder.
Effectiveness of Proposed Amendment; Preconditions
     Promptly after receiving the Requisite Consents (which have not been
revoked), we and the Trustee intend to execute the Third Supplemental Indenture,
unless we have terminated this solicitation for any reason. The Third
Supplemental Indenture will become effective immediately upon execution and
delivery by us and the Trustee; provided, however, that the Third Supplemental
Indenture will not become operative by its terms unless and until, (i) we obtain
waivers, consents or amendments from the lenders under the Priority Credit
Facility and the Working Capital Facility such that the sale of the Trico Star
and Trico Sabre and the application of the proceeds thereof as contemplated
herein shall not constitute a default thereunder, and (ii) if applicable,
approval of the execution by the Parent Entities of the Third Supplemental
Indenture, the proposed amendment to the Working Capital Facility and any
related documents has been received from the United States Bankruptcy Court for
the District of Delaware in the proceedings styled In re: Trico Marine Services,
Inc., et al., No. 10-12653 (the “Preconditions”). We can terminate this
solicitation for any reason prior to execution of the Third Supplemental
Indenture. We may not waive the Preconditions set forth in clause (i) above.
Right to Amend or Terminate Solicitation
     Notwithstanding anything to the contrary set forth in this consent
solicitation statement, we reserve the right at any time prior to execution of
the Third Supplemental Indenture to:

  •   terminate the solicitation for any reason,

(TRICO MARINE SERVICES, INC.) [h78186h7818601.gif]

13



--------------------------------------------------------------------------------



 



(TRICO MARINE GROUP LOGO) [h78186h7818600.gif]

  •   amend the terms of the solicitation, including, without limitation, to
reduce the amount of the Requisite Consents, with respect to all or a portion of
the provisions to be amended by the Proposed Amendment; or     •   instead of
implementing the Third Supplemental Indenture, give effect to the Proposed
Waiver, whether or not the Requisite Consents are obtained

     In such event, we will provide notice by public announcement. In the event
that the consent solicitation is terminated, the Proposed Amendment will not
become effective, with the result that the Indenture will remain in its current
form.
     Any waiver, amendment or modification of the consent solicitation will
apply to all Notes, whether or not consents with respect to any such Notes are
delivered pursuant to the consent solicitation. If the consent solicitation is
amended in a manner determined by us to constitute a material change to Holders,
we will promptly give notice of such amendment and disseminate additional
solicitation materials. Without limiting the manner in which any public
announcement may be made, we may give notice to Holders as promptly as
practicable by public announcement (including by press release, by Dow Jones
News Service, by Bloomberg or another public announcement). During any extension
of the consent solicitation, all consents to the Proposed Amendment will remain
effective unless revoked.
Consent Payment
     We will not pay any consent fee to Holders for their consents to the
Proposed Amendment.
Revocation of Consents
     Pursuant to Section 9.04 of the Indenture, consents with respect to the
Proposed Amendment may be revoked by a Holder of the Notes to which such consent
relates if the Trustee receives the notice of revocation before the revocation
deadline (defined below). Consents may not be revoked on or after the revocation
deadline. The “Revocation Deadline” is the date when (1) the Tabulation Agent on
or prior to the Expiration Date receives properly completed and executed, and
not revoked, letters of consent in respect of the requisite aggregate current
principal amount of the Notes that are outstanding and (2) the Third
Supplemental Indenture is executed by the parties thereto. Notices of revocation
must be completed, signed, dated and delivered to the Trustee (accompanied by
such proxy or other required documents) in the same manner as would be required
for a consent. Pursuant to Section 9.04 of the Indenture, only a Holder of the
Notes as of the Record Date may revoke a previously given consent.
Information and Tabulation Agent
     We have retained Deutsche Bank National Trust Company to serve as our
Information Agent and Tabulation Agent in connection with the solicitation. For
the services of the Information Agent and Tabulation Agent, we have agreed to
pay reasonable and customary fees and to reimburse the Information Agent and
Tabulation Agent for its reasonable out-of-pocket expenses in connection with
such services.
(TRICO MARINE SERVICES, INC.) [h78186h7818601.gif]

14



--------------------------------------------------------------------------------



 



(TRICO MARINE GROUP LOGO) [h78186h7818600.gif]
     We have not authorized any person (including the Information Agent and the
Tabulation Agent) to give any information or make any representations in
connection with the solicitation other than as set forth herein and, if given or
made, such information or representations must not be relied upon as having been
authorized by us, the Trustee, the Information Agent, the Tabulation Agent or
any other person.
     Requests for assistance in filling out and delivering the letter of consent
or requests for additional copies of this consent solicitation statement or the
letter of consent and other related documents should be directed to the
Information Agent at its address and telephone number set forth on the back
cover of this consent solicitation statement.
Solicitation Agent
     Evercore will act as Solicitation Agent in connection with this consent
solicitation. Evercore will solicit consents and respond to inquiries of
Holders. The Solicitation Agent can be reached by calling (212) 822-7584.
Fees and Expenses
     We will bear the costs of the solicitation, including the fees and expenses
of the Tabulation Agent, the Information Agent and the Solicitation Agent. We
will pay the Tabulation Agent, Information Agent and Solicitation Agent
reasonable and customary compensation for their services in connection with the
solicitation, plus reimbursement for expenses.
     Brokers, dealers, commercial banks, trust companies and other nominees will
be reimbursed by the Information Agent, by application of funds provided by us,
for customary mailing and handling expenses incurred by them in forwarding
material to their customers. We will pay all other fees and expenses
attributable to the solicitation and the execution of the Proposed Amendment,
other than expenses incurred by Holders or beneficial owners of Notes.
(TRICO MARINE SERVICES, INC.) [h78186h7818601.gif]

15



--------------------------------------------------------------------------------



 



(TRICO MARINE GROUP LOGO) [h78186h7818600.gif]
CERTAIN U.S. FEDERAL INCOME TAX CONSIDERATIONS
     To ensure compliance with Treasury Department Circular 230, each person
receiving this consent solicitation statement is hereby notified that: (a) any
discussion of federal tax issues in this consent solicitation statement is not
intended or written to be relied upon, and cannot be relied upon, by Holders of
Notes for the purpose of avoiding penalties that may be imposed on Holders under
the Internal Revenue Code of 1986, as amended; (b) such discussion is included
herein by us in connection with the promotion or marketing (within the meaning
of Treasury Department Circular 230) of the transactions or matters addressed
herein; and (c) Holders should seek advice based on their particular
circumstances from an independent tax advisor.
     The following is a summary of certain U.S. federal income tax
considerations of the adoption of the Proposed Amendment that may be relevant to
Holders of Notes as of the Record Date who hold such Notes as “capital assets”
(generally, property held for investment). The summary is based upon the
provisions of the Internal Revenue Code of 1986, as amended, referred to as the
Code, and U.S. Treasury Regulations, administrative rulings and pronouncements
and judicial decisions as of the date hereof. Those authorities may be changed,
perhaps retroactively, so as to result in U.S. federal income tax consequences
different from those summarized below. We will not seek any ruling from the
Internal Revenue Service (the “IRS”) or an opinion of counsel regarding the
matters discussed below. We cannot assure you that the IRS will not challenge
one or more of the tax consequences described in this discussion.
     This summary is not a complete description of all the U.S. federal income
tax consequences of the adoption of the Proposed Amendment and, in particular,
may not address special U.S. federal income tax considerations, such as:

  •   tax consequences to Holders who may be subject to special tax treatment,
such as dealers in securities or currencies, financial institutions, regulated
investment companies, real estate investment trusts, tax-exempt entities,
insurance companies, traders in securities that elect to use a mark-to-market
method of accounting for their securities, U.S. expatriates or certain former
citizens or long-term residents of the United States;     •   tax consequences
to persons holding Notes as a part of a hedging, integrated, conversion or
constructive sale transaction or a straddle;     •   tax consequences to Holders
of Notes whose “functional currency” is not the U.S. dollar;     •   tax
consequences to partnerships or other pass-through entities and holders of
interests therein; and     •   alternative minimum tax consequences, if any.

This summary also does not address any U.S. federal tax consequences, other than
U.S. federal income tax consequences (e.g., estate and gift), or any state,
local or foreign tax consequences.
(TRICO MARINE SERVICES, INC.) [h78186h7818601.gif]

16



--------------------------------------------------------------------------------



 



(TRICO MARINE GROUP LOGO) [h78186h7818600.gif]
     Whether an instrument is characterized as equity or debt for U.S. federal
income tax purposes depends on the circumstances surrounding the issuer and the
terms and operation of the instrument. We believe that the Notes are treated as
debt for U.S. federal income tax purposes, and the following discussion assumes
that the Notes are properly classified as debt for U.S. federal income tax
purposes.
     Holders of Notes are strongly encouraged to consult their own tax advisors
concerning the U.S. federal income and estate and gift, and any state or local
income or franchise, tax consequences of the adoption of the Proposed Amendment,
as well as any consequences under the laws of any other applicable taxing
jurisdiction.
Tax Considerations to U.S. Holders
     The term “U.S. holder” means a beneficial owner of Notes that is for U.S.
federal income tax purposes:
     (i) an individual who is a citizen or resident of the United States;
     (ii) a corporation (or any other entity treated as a corporation for U.S.
federal income tax purposes) created or organized under the laws of the United
States or any state or political subdivision thereof;
     (iii) an estate, the income of which is subject to U.S. federal income
taxation regardless of its source; or
     (iv) a trust that (a) is subject to the primary supervision of a U.S. court
and which has one or more U.S. fiduciaries who have the authority to control all
substantial decisions of the trust, or (b) has a valid election in effect under
applicable U.S. Treasury Regulations to be treated as a United States person.
     If an entity treated as a partnership for U.S. federal income tax purposes
holds the Notes, the tax treatment of a partner will generally depend upon the
status of the partner and the activities of the partnership. If you are an
entity treated as a partnership that holds Notes, or a partner of such a
partnership, you should consult your tax advisor.
     The U.S. federal income tax consequences to U.S. holders will depend upon
whether the adoption of the Proposed Amendment results in a deemed exchange of
“new” or modified Notes for the “old” or original Notes. Treasury Regulations
promulgated under Section 1001 of the Code provide that such a deemed exchange
occurs if a “significant modification” (within the meaning of the Treasury
Regulations) in the terms of the debt instrument has occurred, taking into
account all relevant facts and circumstances. In general, the Treasury
Regulations provide that a deemed exchange occurs only if, based on all facts
and circumstances, the legal rights or obligations that are altered and the
degree to which they are altered are “economically significant.”
     The Treasury Regulations provide that a modification that releases,
substitutes, adds or otherwise alters the collateral for, a guarantee on, or
other form of credit enhancement for a recourse debt instrument is a significant
modification if the modification results in a change in
(TRICO MARINE SERVICES, INC.) [h78186h7818601.gif]

17



--------------------------------------------------------------------------------



 



(TRICO MARINE GROUP LOGO) [h78186h7818600.gif]
payment expectations. A change in payment expectations occurs, if, as a result
of a transaction there is (i) a substantial enhancement of the obligor’s
capacity to meet the payment obligations under a debt instrument and that
capacity was adequate prior to the modification, or (ii) a substantial
impairment of the obligor’s capacity to meet the payment obligations under a
debt instrument and that capacity was adequate prior to the modification is
primarily speculative after the modification. The obligor’s capacity includes
any source for payment, including collateral, guarantees, or other credit
enhancement.
     Although not free from doubt, we intend to take the position that the
Proposed Amendment does not result in a deemed exchange. However, if the
Proposed Amendment were treated as causing a deemed exchange, a U.S. holder
would recognize gain or, subject to the possible application of the wash sale
rules, loss unless the deemed exchange were treated as a recapitalization. A
deemed exchange generally would qualify as a recapitalization if both the “old”
Notes and the “new” Notes qualify as “securities” for federal income tax
purposes. In the case of a debt instrument, neither the Code nor the Treasury
Regulations define the term security. Most authorities have held that the term
to maturity of the debt instrument is one of the most significant factors in
determining whether a debt instrument is a security. In this regard, debt
instruments with a term of ten years or more generally qualify as securities,
debt instruments with a term between five and ten years may qualify as
securities, and debt instruments with a term of less than five years generally
do not qualify as securities. There is some authority, however, that suggests
that notes of a shorter term can qualify as securities if they represent a
continuation of notes with substantially the same terms. It is unclear in this
situation whether either the old Notes or new Notes would qualify as securities
and therefore whether a deemed exchange would qualify as a recapitalization.
     Because of the inherently factual nature of whether the Proposed Amendment
results in a significant modification and thus, a deemed exchange, and whether a
debt instrument qualifies as a security for U.S. federal income tax purposes,
you are strongly encouraged to consult your tax advisor regarding the
application of the rules described above.
Tax Consequences to Non-U.S. Holders
     The following discussion is limited to the U.S. federal income tax
consequences relevant to a holder of Notes that is a non-U.S. holder. As used
herein, a “non-U.S. holder” is any beneficial owner of Notes that is an
individual, corporation, estate or trust that is not a U.S. holder.
     As described above, we intend to take the position that the Proposed
Amendment does not result in a deemed exchange. However, if the Proposed
Amendment were treated as causing a deemed exchange, and such exchange was a
taxable exchange (rather than a recapitalization), a non-U.S. holder generally
would not be subject to U.S. federal income tax on any income or gain resulting
from the adoption of the Proposed Amendment unless: (i) such income or gain is
effectively connected with the conduct by such non-U.S. holder of a trade or
business within the United States, in which case the non-U.S. holder generally
would be taxed on the income or gain in the same manner as a U.S. holder (unless
an applicable income tax treaty provides otherwise), and a corporate non-U.S.
holder may be subject to an additional branch profits tax at the rate of
30 percent (unless reduced by an applicable income tax treaty); or (ii) in the
case of gain, the
(TRICO MARINE SERVICES, INC.) [h78186h7818601.gif]

18



--------------------------------------------------------------------------------



 



(TRICO MARINE GROUP LOGO) [h78186h7818600.gif]
non-U.S. holder is an individual who is present in the United States for
183 days or more in the taxable year of the deemed exchange and certain other
conditions are satisfied, in which case the non-U.S. holder would be subject to
a flat 30% rate of U.S. federal income tax on the gain, which may be offset by
U.S. source capital losses.
     The foregoing discussion is not intended to be a complete analysis or
description of all potential United States federal income tax considerations or
other tax considerations of the consent solicitation. Thus, Holders are urged to
consult their own tax advisors as to the specific tax consequences of the
consent solicitation to them, including tax return reporting requirements, the
applicability and the effect of United States federal, state, local, foreign and
other applicable tax laws and the effect of any proposed changes in the tax
laws.
(TRICO MARINE SERVICES, INC.) [h78186h7818601.gif]

19



--------------------------------------------------------------------------------



 



(TRICO MARINE GROUP LOGO) [h78186h7818600.gif]
SOLICITATION OF CONSENT AND WAIVER
Relating to the
$400,000,000 of 11 ⅞% Senior Secured Notes Due 2014
CUSIP Nos. 89612BAA6 and R92856AA2
of
Trico Shipping AS
     In order to give its consent, a Holder should mail, hand deliver, send by
overnight courier or by facsimile or electronic transmission (in each case,
confirmed by physical delivery) a properly completed and duly executed letter of
consent, and any other required document, to the Tabulation Agent at its address
set forth below. Any questions or requests for assistance or for additional
copies of this consent solicitation statement or related documents may be
directed to the Information Agent at one of its telephone numbers set forth
below. A Holder (or a beneficial owner that is not a Holder) may also contact
the Information Agent at their respective telephone numbers set forth below or
its broker, dealer, commercial bank, trust company or other nominee for
assistance concerning the solicitation.
The Tabulation Agent and Information Agent for the solicitation is:
Deutsche Bank National Trust Company

     
By Regular Mail:
  By Hand or Overnight Courier:
 
   
DB Services Americas, Inc
  DB Services Americas, Inc
MS JCK01-0218
  MS JCK01-0218
5022 Gate Parkway, Suite 200
  5022 Gate Parkway, Suite 200
Jacksonville, FL 32256
  Jacksonville, FL 32256
 
  Attention: Security Holder Relations

By Facsimile (for Eligible Institutions only):
(615) 866-3889
For Information or Confirmation by Telephone:
1-800-735-7777, option 1
     Questions concerning the terms of the consent solicitation should be
directed to the Solicitation Agent, Evercore Partners, at the following
telephone number: (212) 822-7584.
(TRICO MARINE SERVICES, INC.) [h78186h7818601.gif]

20